Case 2:18-cv-08518-RGK-AFM Document 186-1 Filed 12/07/20 Page 1 of 4 Page ID
                                 #:4668


 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
10
11    COVVES, LLC,                                   Case No. 2:18-cv-08518-RGK-AFM
12            Plaintiff,                             [PROPOSED] ORDER ON
                                                     PLAINTIFF’S MOTION TO RE-
13       v.                                          OPEN CASE AFTER BREACH
                                                     OF SETTLEMENT
14    DILLARD’S, INC. a Delaware                     AGREEMENT
      Corporation;
15    KOHL’S CORPORATION, a                          Hon. R. Gary Klausner
      Wisconsin Corporation;                         United States District Court Judge
16    SAKS & COMPANY LLC., a                         Hearing Date: December 21, 2020
      Delaware Corporation;                          Time: 9:00 a.m.
17    TARGET BRANDS, INC. a Minnesota                Courtroom: 850, 255 E. Temple St.,
      Corporation;                                   Los Angeles, CA 90012
18    EXPRESS INC., a Delaware
      Corporation;
19    TILLY’S, INC. a Delaware
      Corporation;
20    NORDSTROM, INC., a Washington
      Corporation;
21    WEST MARINE, INC., a Delaware
      Corporation,
22    and
      ZULILY, INC. a Delaware
23    Corporation.
24            Defendants.
25
           THIS MATTER having come before the Court upon the Motion to Re-Open Case
26
     After Breach of Settlement Agreement (the “Motion”) filed by The McArthur Law
27
     Firm, PC for Plaintiff Covves, LLC (“Plaintiff”) and the Court having considered the
28
                                                 1
     [PROPOSED] ORDER PLTF’S MOTION TO RE-OPEN                CASE NO.: 2:18-CV-08518-RGK-AFM
 Case 2:18-cv-08518-RGK-AFM Document 186-1 Filed 12/07/20 Page 2 of 4 Page ID
                                  #:4669


 1 papers submitted in support and in opposition to the Motion and the arguments of
 2 counsel during the hearing occurring on January 11, 2021, and for good cause shown,
 3 the Court makes the following conclusions of law:
 4         1.     This Court lacks jurisdiction to re-open this case properly dismissed by the
 5 Joint Stipulation of Voluntary Dismissal Without Prejudice pursuant to Fed. R. Civ. P.
 6 41(a)(1)(A)(ii). See O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995) (“When the
 7 initial action is dismissed, federal jurisdiction terminates.”); Harrison v. Rodreguez,
 8 C.A. No. 1:18-cv-00525-DAD-JLT (PC), 2020 WL 4570062, at *4 (E.D. Cal. Aug. 7,
 9 2020) (“[C]ourts have ancillary jurisdiction to enforce a settlement agreement only ‘if
10 the parties’ obligation to comply with the terms of the settlement agreement ha[s] been
11 made part of the order of dismissal—either by separate provision (such as a provision
12 ‘retaining jurisdiction’ over the settlement agreement) or by incorporating the terms of
13 the settlement agreement in the order.”) (quoting K.C. ex rel. Erica C. v. Tolakson, 762
14 F.3d 963, 967 (9th Cir. 2014)).
15         2.     This Court lacks jurisdiction to adjudicate Plaintiff’s Fed. R. Civ. P. 60(b)
16 claims. See Springfield v. Valencia, C.A. No. 2:19-cv-00965-KJM-CKD P, 2020 WL
17 4035560, at *2 (E.D. Cal. July 17, 2020) (“[T]his court lacks jurisdiction over plaintiff’s
18 60(b) motion because the settlement agreement did not include any provision that the
19 court would retain jurisdiction over the matter….”) (citing Kokkonen, 511 U.S. at 381-
20 82).
21         3.     Notwithstanding the findings in Paragraph 2, Plaintiff has not met its
22 burden to establish any entitlement to relief pursuant to Fed. R. Civ. P. 60(b)(1)-(6).
23
24
25         Accordingly, IT IS SO ORDERED and adjudged that Plaintiff’s Motion is hereby
26 DENIED, in its entirety.
27
28
                                                 2
     [PROPOSED] ORDER PLTF’S MOTION TO RE-OPEN                  CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 186-1 Filed 12/07/20 Page 3 of 4 Page ID
                                 #:4670


 1 Dated:                                  , 2020
 2
 3                                               HON. JUDGE R. GARY KLAUSNER
 4                                               UNITED STATES DISTRICT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
     [PROPOSED] ORDER PLTF’S MOTION TO RE-OPEN            CASE NO.: 2:18-CV-08518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 186-1 Filed 12/07/20 Page 4 of 4 Page ID
                                 #:4671


 1                              CERTIFICATE OF SERVICE
 2
   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
 3 Case No.: 2:18-cv-08518-RGK-AFM
 4
   IT IS HEREBY CERTIFIED THAT:
 5
 6        I, the undersigned, declare under penalty of perjury that I am a citizen of the
   United States over 18 years of age. My business address is 1 Park Plaza, Twelfth
 7 Floor, Irvine, CA 92614. I am not a party to the above entitled action.
 8
          I have caused service of the following documents, described as:
 9
            [PROPOSED] ORDER ON PLAINTIFF’S MOTION TO RE-OPEN CASE
10                     AFTER BREACH OF SETTLEMENT AGREEMENT
11
   on the following parties by electronically filing the foregoing on December 7, 2020,
12 with the Clerk of the District Court using its ECF System, which electronically
13 notifies them.
14           Stephen C. McArthur          Attorneys for Plaintiff
15           Thomas E. Dietrich
             THE MCARTHUR LAW FIRM, PC
16           11400 W. OLYMPIC BLVD. SUITE 200
17           LOS ANGELES, CA 90064
18
          I declare under penalty of perjury under the laws of the State of California that
19 the foregoing is true and correct.
20
21   Date:     December 7, 2020     By:   /s/ Caitlin C. Blanche
22                                        Caitlin C. Blanche

23
24
25
26
27
28
                                                 4
     [PROPOSED] ORDER PLTF’S MOTION TO RE-OPEN                 CASE NO.: 2:18-CV-08518-RGK-AFM
